Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 1 of 14 PageID #: 19135
                                                                             1


 1    UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
 2    --------------------------------------x
      ALLSTATE INSURANCE COMPANY, et al.,
 3
                             Plaintiffs,
 4
                  versus                             08 CV 4405 (PKC)
 5
      MARK MIRVIS, et al.,
 6                                                   U.S. Courthouse
                          Defendants.                Brooklyn, New York
 7    --------------------------------------x
                                                     December 2, 2019
 8                                                   12:00 p.m.

 9

10            Transcript of Civil Cause for Order to Show Cause

11    Before:       HONORABLE PAMELA K. CHEN,
                                    District Court Judge
12

13                                   APPEARANCES

14    Attorney for Plaintiff:
      CADWALADER, WICKERSHAM & TAFT LLP
15    200 Liberty Street
      New York, New York 10281
16    BY: WILLIAM J. NATBONY, ESQ.

17    MORRISON MAHONEY LLP
      88 Pine Street
18    New York, New York 10005
      BY: ROBERT A. STERN, ESQ.
19         ANDREW MIDGETT, ESQ.

20    Pro Se Defendant:
      MARK MIRVIS
21
      Official Court Reporter:
22    MICHELE NARDONE, CSR
      Phone: 718-613-2601
23    Email: Mishrpr@aol.com

24    Proceedings recorded by mechanical stenography.           Transcript
      produced by computer-aided transcription.
25


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 2 of 14 PageID #: 19136
                                                                             2
                       Allstate, et al. v. Mirvis, et al.

 1               (In open court.)

 2               THE CLERK:    All rise.

 3               THE COURT:    Have a seat, everyone.

 4               THE CLERK:    Civil cause for order to show cause,

 5    Docket 08 CV 4405, Allstate Insurance Company, et al. versus

 6    Mirvis, et al.

 7               Will the parties please state their appearances for

 8    the record, starting with plaintiff.

 9               MR. NATBONY:    Good morning, Your Honor.       William

10    Natbony, from Cadwalader, Wickersham & Taft, on behalf of the

11    plaintiff.

12               THE COURT:    Good morning -- good afternoon, actually.

13               MR. STERN:    Good afternoon, Your Honor.       Robert Stern,

14    from Morrison Mahoney, on behalf of Allstate.

15               MR. MIDGETT:    Good afternoon, Your Honor.       Andrew

16    Midgett, with Morrison Mahoney, for all plaintiffs.

17               THE COURT:    Good afternoon.

18               MR. MIRVIS:    Good afternoon, Your Honor.       My name is

19    Mark Mirvis.

20               THE COURT:    Good afternoon to you, Mr. Mirvis.

21               So we are here based on the report and recommendation

22    of Magistrate Judge Kuo, who has also certified facts in

23    connection with the motion for civil contempt filed by

24    Plaintiff Allstate Insurance.

25               She recommended, and I followed that recommendation,


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 3 of 14 PageID #: 19137
                                                                             3
                       Allstate, et al. v. Mirvis, et al.

 1    to schedule this show cause hearing, the purpose of which,

 2    Mr. Mirvis, is for you to explain to me why it is that you

 3    should not be found in contempt for having failed, on multiple

 4    occasions, to comply with requests to provide, or subpoenas

 5    actually, to provide financial information in connection with

 6    this case; and then also, a September 2017 order issued by

 7    Judge Kuo granting the motion to compel you to produce those

 8    documents.

 9               You understand why we are here, Mr. Mirvis; is that

10    right.

11               MR. MIRVIS:    Yeah.

12               THE COURT:    Now, let me address first your request

13    filed last week for a Russian translator.         I want to make sure

14    you understand that in civil proceedings, such as this, parties

15    are not entitled to have the court provide them with

16    interpretation services.       If this were a criminal matter

17    brought by U.S. Attorney's Office, then the situation would be

18    entirely different.

19               But this is a civil matter.       It's one in which, I

20    believe, you actually have participated without the assistance

21    of a translator thus far.       So beyond the fact that the court is

22    not required to provide you an interpreter, it does not appear

23    to me that one is necessary.       You have been able to

24    successfully participate in the process, both in writing and in

25    person, without the assistance of translation, at least for the


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 4 of 14 PageID #: 19138
                                                                             4
                       Allstate, et al. v. Mirvis, et al.

 1    in-person appearances.

 2               So I'm going to deny that request for the reasons that

 3    I just stated.

 4               You understand what it is that Judge Kuo is

 5    recommending, correct, Mr. Mirvis?

 6               MR. MIRVIS:    Yes.

 7               THE COURT:    Okay.    She is saying that I should find

 8    you in contempt because you have failed to make any efforts to

 9    comply with the subpoenas that have been issued and

10    longstanding in this case.        Do you understand that?

11               MR. MIRVIS:    I understand.

12               THE COURT:    Okay.    Why should I not find you in

13    contempt?

14               MR. MIRVIS:    I got totally lost, and basically I got a

15    lot of papers, and basically some of the papers was coming.             I

16    mean, I know it was to my attorney Oleh Dekajlo --

17               THE COURT:    Hold on.    Attorney?   Spell the name.

18               MR. MIRVIS:    Oleh.

19               THE COURT:    O-L-E-H?

20               MR. MIRVIS:    Dekajlo, D-E-K-A-J-L-O.

21               THE COURT:    That was a person who represented you

22    between May 2016 and then through July 2018, correct?

23               MR. MIRVIS:    Basically, he not represent me.        This is,

24    I find out only in 2017, because basically I was consulting

25    with him like before, and he was doing some certain things for


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 5 of 14 PageID #: 19139
                                                                             5
                       Allstate, et al. v. Mirvis, et al.

 1    me, certain lawyer's things; but I never was knew he represent

 2    me in this case.

 3               THE COURT:    You didn't know he represented you?

 4               MR. MIRVIS:    No.

 5               THE COURT:    You appeared in court with him.

 6               MR. MIRVIS:    I appeared in court because he called me

 7    and said I need to come to the court with him and to --

 8               THE COURT:    Hang on.   Are you claiming you never

 9    signed a retainer agreement with him?

10               MR. MIRVIS:    I never signed a retainer.

11               THE COURT:    You never met with him?

12               MR. MIRVIS:    No, no.   I met him, and I was coming to

13    consultation even when this case started in 2008, 2009.

14               THE COURT:    Did you pay him in connection?

15               MR. MIRVIS:    I paid him some for consultation, but I

16    never got idea he is my lawyer in this case, because basically

17    my case was over because of -- how do you call -- I never

18    answer to the court, right?       Being all my part was never --

19    see, my English is not so good here.

20               THE COURT:    Your English seems fine to me, sir.

21               Let me put aside I do not credit your representation

22    that you did not know that Mr. Dekajlo represented you

23    because --

24               MR. MIRVIS:    At that time, yes.

25               THE COURT:    It's for two years, sir.


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 6 of 14 PageID #: 19140
                                                                             6
                       Allstate, et al. v. Mirvis, et al.

 1               MR. MIRVIS:    Yes.

 2               THE COURT:    And you appeared in front of Judge Kuo.

 3               MR. MIRVIS:    Yes.

 4               THE COURT:    At a court appearance he undoubtedly said,

 5    I am here representing Mr. Mirvis.        So unless you did not hear

 6    anything that went on.

 7               MR. MIRVIS:    No.    This is the date I find out he is

 8    represent me, when it came to Judge Kuo, when I was here in the

 9    court, and this is way I find out he is my attorney.

10               THE COURT:    Let's put aside that issue.

11               It sounds like what you are saying is the reason you

12    have not complied for -- we are going on over four years now --

13    with the subpoenas that were filed against you and other

14    defendants, simply to produce your financial records, is that

15    you were confused and that there was a lot of paper; and

16    somehow now you are saying you did not know you had to produce

17    these financial records for these last four years?

18               MR. MIRVIS:    I have now my financial records is here.

19    I fill out all papers.      I spoke a couple of weeks ago, right,

20    with you guys and you send me the papers.         So I filled out all

21    the papers.

22               THE COURT:    You are pointing to plaintiffs' counsel.

23               MR. MIRVIS:    Yes.

24               THE COURT:    Who did you speak with?

25               MR. MIRVIS:    I speak with Andrew, I believe, right, by


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 7 of 14 PageID #: 19141
                                                                             7
                       Allstate, et al. v. Mirvis, et al.

 1    phone.

 2               MR. MIDGETT:    Yes, Your Honor.

 3               MR. NATBONY:    I was on the phone as well.

 4               THE COURT:    Hold on.   One at a time.     So Mr. Midgett

 5    and Mr. Nat --

 6               MR. NATBONY:    Natbony.

 7               THE COURT:    Natbony, sorry.     You had a conversation

 8    with Mr. Mirvis?

 9               MR. NATBONY:    Your Honor, Mr. Mirvis left a message

10    for Mr. Midgett and asked for a copy of the information

11    subpoenaed.    We responded expeditiously, called him -- he just

12    left a message for us.      We called him back, together; and he

13    asked for a copy of the information subpoena, which we provided

14    him.   That was the full extent of the conversation.

15               There was no representation that he was providing us

16    with anything or anything, and that took place approximately --

17               MR. MIDGETT:    Approximately November 12, Your Honor.

18               THE COURT:    Okay.   So you are claiming, Mr. Mirvis,

19    that now you are going to produce the documents.

20               MR. MIRVIS:    I produce everything here.       I got

21    everything here.

22               THE COURT:    That thin envelope there?

23               MR. MIRVIS:    Yes.

24               THE COURT:    All right.    Do me a favor.     Do hand that

25    over to plaintiffs' counsel.


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 8 of 14 PageID #: 19142
                                                                             8
                       Allstate, et al. v. Mirvis, et al.

 1               Is that a copy?

 2               MR. MIRVIS:    It's -- I have a copy.

 3               THE COURT:    So you are not giving away any originals?

 4               MR. MIRVIS:    Yeah, I have a copy.      It's original, but

 5    I have a copy in my records here.

 6               THE COURT:    Let me just say this.      This does not moot

 7    the request, though, of the plaintiffs' attorneys to get, at a

 8    minimum, attorneys' fees as a sanction for your failing to have

 9    complied for the last four years, certainly as of

10    September 2017, when Judge Kuo specifically compelled you to

11    provide the documents you are only providing today.

12               You understand that?

13               MR. MIRVIS:    I understand.

14               THE COURT:    Okay.   So, so far you have not told me

15    anything that makes me think you were not aware that at least

16    as of September 2017 you were required to respond to the

17    subpoenas.    Is that correct?

18               MR. MIRVIS:    Yes.

19               THE COURT:    And you received copies of these subpoenas

20    prior to your phone call with the attorneys?

21               MR. MIRVIS:    I received, yeah, time ago, Your Honor.

22    I mean, not recently but a time ago.

23               THE COURT:    Why didn't you produce anything until

24    today?

25               MR. MIRVIS:    It was totally mixed up with me.        I mean,


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 9 of 14 PageID #: 19143
                                                                             9
                       Allstate, et al. v. Mirvis, et al.

 1    I have no attorney and I was totally mixed up with papers, and

 2    basically I'm not so good with the paperwork also.

 3               THE COURT:    The record -- sir, sir, wait.

 4               MR. MIRVIS:    I'm sorry.

 5               THE COURT:    Stop for one second.     The record is clear

 6    that you had an attorney for at least two years, between

 7    May 2016 and July 2018.      I obviously could not speak to what

 8    your conversations were with Mr. Dekajlo, but it is abundantly

 9    clear to me that he represented you during that period of time.

10               I do not, as I said before, believe for a moment that

11    you did not know that there was a motion to compel pending

12    during that time, to get you to comply with the subpoenas that

13    had been outstanding since April 2015 and which Judge Kuo makes

14    clear in the certified facts she provided that you were aware

15    of all this time.

16               So the bottom line is I do find that you have been in

17    contempt and may still be in contempt, because I think the

18    plaintiffs' counsel need to review the records that have been

19    so belatedly filed, only when your arm has been twisted in this

20    manner, to see if it actually does comply.          I have no doubt

21    that there will be some follow-up requests, but that will start

22    the process anew.

23               Don't misunderstand for a moment, Mr. Mirvis, that you

24    are out -- that you are in the clear at this time.           I am going

25    to award attorneys' fees, based on the plaintiffs' -- plaintiff


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 10 of 14 PageID #: 19144
                                                                           10
                        Allstate, et al. v. Mirvis, et al.

  1   having to file the motion.       At last count that amount was

  2   $9,942.    I'm assuming that there might be a slight uptick

  3   because of today's appearance.

  4              Mr. Natbony, let me know.

  5              MR. NATBONY:    Yes, Your Honor.      Just to let Your Honor

  6   know, we also made the affirmative decision to be equitable and

  7   not charge for any of my time for any of these issues, even

  8   though I have been intimately involved.

  9              THE COURT:    All right.    So what I will do is I'm going

10    to award the $9,942 as the attorneys' fees.          You should pay

11    that, Mr. Mirvis, within the next 14 days.          It's payable

12    directly to -- should we make it to you, Mr. Natbony -- or

13    probably not, I guess.

14               MR. NATBONY:    To Morrison Mahoney is fine.

15               THE COURT:    Okay.   So if you have any issues about

16    where to send it or in what form, speak to the attorneys

17    afterwards.

18               So 14 days from today is?

19               THE CLERK:    It is December 16.

20               THE COURT:    Okay.   Now, the plaintiffs' attorneys, as

21    I mentioned before, will no doubt be reviewing the documents

22    you provided today.      If there are follow-up requests, those

23    should be made and served upon Mr. Mirvis via subpoena, as

24    before; and then we will see where that process goes.

25               However, Mr. Mirvis, I want you to know that we are


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 11 of 14 PageID #: 19145
                                                                           11
                        Allstate, et al. v. Mirvis, et al.

  1   going to -- or I'm going to follow a much more expedited

  2   process because this record makes clear to me that there has

  3   been a sustained pattern of noncompliance.          That I'm not going

  4   to tolerate, and I will advise and consult with Judge Kuo

  5   regarding this and how we can move it along faster, which might

  6   simply include making her process a little shorter.

  7              If she finds there is noncompliance, she can

  8   immediately make a recommendation to me for a finding of

  9   contempt.    We need to move this along.

10               So, Mr. Mirvis, if there are more documents that you

11    ought to provide and that you know you should provide in the

12    interests of full disclosure, I suggest you do so.

13               I also urge the plaintiffs' counsel to communicate

14    directly with Mr. Mirvis, if you find that there are more

15    documents you need, to avoid expending any unnecessary

16    resources.

17               MR. MIRVIS:    If it's possible, can he mail to me,

18    because I'm not receiving all the time your e-mails.

19               THE COURT:    Mr. Mirvis, you can talk to them

20    afterwards and work that out.

21               MR. MIRVIS:    Sorry.

22               THE COURT:    So I just want to send a signal to you,

23    Mr. Mirvis, you need to comply promptly, immediately, to avoid

24    having to pay more money.

25               Obviously, it's clear to me that you are trying to


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 12 of 14 PageID #: 19146
                                                                           12
                        Allstate, et al. v. Mirvis, et al.

  1   resist this process and hope it goes away, but that's not going

  2   to happen; and it will only get more costly.           So comply with

  3   them, work with the attorneys, deliver to them whatever they

  4   ask of you so that we can move this along and avoid another

  5   contempt proceeding.      Okay?

  6              So that resolves this proceeding.        I'm not going to

  7   impose any coercive fines because right now it's not apparent

  8   to me we need them; but, understand again, Mr. Mirvis, what the

  9   plaintiffs have asked for is entirely reasonable and consistent

10    with what happens in these situations.

11               If they -- this is looking ahead now -- if they file

12    additional subpoenas and say you need to give us other

13    documents or more documents and you fail comply and we restart

14    this process again, and Judge Kuo agrees with them, and you are

15    back before me, I will not hesitate then to impose what they

16    call coercive sanctions.       And that means for every day you

17    don't comply after the first 14, you will have to pay $100; and

18    that bill will keep going up and up and up.          So this is what I

19    mean when I tell you this strategy you have been following so

20    far is not a good one and it's going to cost you a lot of

21    money.

22               I will also give you the warning that if you decide

23    not to comply even then, after I impose the $100-a-day penalty,

24    you could end up in jail, because then I could say, after 30

25    days of noncompliance, you will be arrested by the marshals and


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 13 of 14 PageID #: 19147
                                                                           13
                        Allstate, et al. v. Mirvis, et al.

  1   put in jail until you comply.        So this is no passing matter and

  2   not frivolous.     You need to attend to it promptly, honestly,

  3   and with candor.

  4              Do you understand that?

  5              MR. MIRVIS:    Yes.

  6              THE COURT:    Okay.   So I'm here to deliver that message

  7   to you.    Just give the lawyers what they ask for.

  8              If you think a request is unreasonable, you can

  9   certainly take that up with Judge Kuo.         She is obviously very

10    smart and very good on all of these issues, and she is quite

11    fair and reasonable.      So if she believes that that's the

12    situation, she won't hesitate to rule in your favor; but you

13    can't just avoid this and bury your head in the sand.            Okay?

14               MR. MIRVIS:    Yes.

15               THE COURT:    All right.    Thank you, everyone.      I

16    appreciate your appearances.        I will issue a docket order

17    memorializing what happened today.

18               MR. NATBONY:    Thank you, Your Honor.

19               (Pause.)

20               THE COURT:    So let me go back on the record.

21               My deputy advised me that it may be the case,

22    Mr. Mirvis, that you handed over your original documents to

23    plaintiffs' counsel.      If that's the case, I will direct

24    plaintiffs' counsel to make copies and return the originals to

25    Mr. Mirvis.


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 1:08-cv-04405-PKC-PK Document 701 Filed 03/31/20 Page 14 of 14 PageID #: 19148
                                                                           14
                        Allstate, et al. v. Mirvis, et al.

  1              MR. NATBONY:    That's fine, Your Honor.

  2              THE COURT:    Okay.   Thank you, everyone.

  3              (End of proceedings.)

  4                                      o O o

  5

  6   Certified to be a true and accurate transcript.
      /s/ Michele Nardone
  7   MICHELE NARDONE, CSR -- Official Court Reporter

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      MICHELE NARDONE, CSR -- Official Court Reporter
